DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to because in Fig. 2, is the “Gesture sensor” (in the box) the same as the recited “attitude sensor” in the specification (see paragraph [0028], for example)? Consistent terminology should be used in the figure for a clear understanding of the invention.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

main shaft 21 as recited in paragraph [0027], lines 4-6 (two occurrences).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4.	The disclosure is objected to because of the following informalities:
	Paragraph [0012], line 4, is “MCU” a microcontroller unit?
	Paragraph [0027], line 4, after “main shaft”, please insert – 21 – for clarity.
	Paragraph [0034], line 3, with respect to what is “opposite” referring to here?
	Paragraph [0034], line 6, with respect to what is “opposite” referring to here?
	Paragraph [0038], line 1, “Now other four cases…” is awkwardly written.
Appropriate correction is required.

Claim Objections
5.	Claims 1 and 8 are objected to because of the following informalities:
	Claim 1, line 21, “a motor” should be positively recited for completeness and to provide adequate structure to carry out the recited intended functions. It is also unclear whether “a motor” is 
	Claim 1, line 25, “If” should read – if --.
	Claim 8, line 2, “an” should read – a --.
	Claim 8, line 3, “an” should read – a --.
	Claim 8, line 3, “Control” should read – control --.
Appropriate correction is required.

Allowable Subject Matter
6.	Claims 1 and 6-8 would be allowable if rewritten or amended to overcome the claim objections, set forth in this Office action.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Wong and Vetter et al. are pertinent to various automatic control type electric toothbrush arrangements.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723